Citation Nr: 1013254	
Decision Date: 04/07/10    Archive Date: 04/14/10	

DOCKET NO.  02-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the VARO in Waco, Texas, that denied entitlement to the 
benefit sought.  

In April 2005, the Board denied entitlement to service 
connection for major depression.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in November 2006, the Court 
granted a Joint Motion for Remand filed by the Veteran and 
his representative, and the Secretary of VA, and remanded 
the case for further development.  

The case was remanded to the RO for further development.  
Additional evidence was associated with the claims file.  
This included the report of a psychiatric examination 
accorded the Veteran by VA in February 2009 and an addendum 
by the examiner dated in March 2009.  For reasons which will 
be set forth below, the case is again remanded to the RO for 
further development.  VA will notify the Veteran should 
further action be required.  


REMAND

At the time of psychiatric examination by VA in 
February 2009, the examiner indicated that the claims file 
was reviewed.  The examiner stated that after reviewing the 
Veteran military record, he was unable to locate any 
military medical records "that reflected any treatment for a 
mood disorder (such as depression)."  He added that he was 
unable to find any referrals to a mental health specialist 
for evaluation of a potential mood disorder.  

However, as pointed out by the Veteran's accredited 
representative, at the time of one outpatient visit in 
service in December 1976, notation was made that there had 
been improper use of alcohol by the Veteran.  When the 
Veteran was seen at an aid station in late January 1977, he 
was reported as passive and aggressive.  Memory was 
described as only fair in degree.  

At the time of an early February 1977 outpatient visit, the 
Veteran's records were reviewed.  The examiner expressed a 
belief that the Veteran's "judgment may be impaired..."  It 
was noted the Veteran was presently in a program for 
improper use of alcohol.  Additional records reveal the 
Veteran was seen in counseling and therapy sessions for 
alcohol rehabilitation.  

In April 1977, there was a notation that he was terminated 
from the program because of a failure to meet medical 
standards due to his history of alcohol/drug abuse.  The 
examiner did not make reference to the aforementioned 
records in his review of the claims file.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The physician who conducted the 
February 2009 examination should be 
contacted and asked to review the 
Veteran's service treatment records and 
express an opinion as to whether the 
notations in the treatment records with 
regard to the Veteran being seen 
primarily for alcohol abuse would change 
his opinion as to whether the Veteran 
has any type of psychiatric disorder, 
however classified, that might be 
related to his active service.  The 
examination should specifically address 
the question as to whether it is at 
least as likely as not that any 
psychiatric disorder, particularly major 
depression, but not only major 
depression, began during the Veteran's 
military service or is related to his 
service in any way.  If that examiner is 
not available, then the Veteran is 
authorized a psychiatric examination by 
an appropriate specialist for the 
purpose of determining the nature and 
likely etiology of any current 
psychiatric disorder, including major 
depression.  

2.  Thereafter, the RO must readjudicate 
the claim.  If the claim remains denied, 
VA should issue an appropriate 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative with an opportunity for 
response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



